Citation Nr: 0912390	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-34 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, alternatively attributed to chemical 
dioxins, tobacco, ionizing radiation, hearing loss, and as a 
prisoner-of-war (POW).

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957, and from April 1959 to March 1968.  For service in the 
Republic of Vietnam, he was awarded the Combat Infantryman 
Badge, among others.  The veteran passed away on August 30, 
1998; at the time of his death, he was in receipt of VA 
compensation benefits for bilateral hearing loss.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The issues originally appealed were 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1151.  

In April 2002, the appellant testified before the Board.  A 
transcript of that hearing was produced and was included in 
the claims folder for review.  Subsequently, the Board denied 
the 38 U.S.C.A. § 1151 issue and remanded the cause of death 
issue.  This occurred in November 2003.  The appellant was 
notified of this action and she appealed to the United States 
Court of Appeals for Veterans Claims, hereinafter the Court.  
Upon reviewing the Board's action, the Court vacated and 
remanded the 38 U.S.C.A. § 1151 claim.  The Board then 
remanded this issue in June 2004.  

Both issues were returned to the Board and in March 2006, the 
Board issued another Decision/Remand.  In that action, the 
Board once again denied the appellant's claim involving 38 
U.S.C.A. § 1151.  The issue involving the cause of the 
veteran's death was again remanded to the RO, via the Appeals 
Management Center (AMC), for the purpose of obtaining 
additional evidence.  

After the claim had been remanded, the appellant expressed 
her desire to present testimony once again before the Board.  
Thus, in February 2008, a hearing was held in Nashville, 
Tennessee, before the undersigned Veterans Law Judge (VLJ).  
A transcript of that hearing was prepared and has been 
included in the claims folder for review.  The claim was then 
forwarded to the Board for review.  It was then determined 
that the appellant needed to be provided with additional 
duty-to-assist information.  As such, the claim was remanded 
in August 2008.  The claim has since been returned to the 
Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran died in August 1998; the Certificate of Death 
listed the primary cause of the veteran's death to be sudden 
cardiopulmonary arrest.  

3.  At the time of death, the veteran was receiving VA 
compensation benefits for his service-connected bilateral 
hearing loss.  

4.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service or a service-
connected disability has not been presented.

5.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service for a 
period of not less than five years immediately preceding 
death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death, 
to include entitlement to educational benefits pursuant to 38 
U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 1110, 
1310, 3500 et seq., 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.300, 3.303, 3.304, 3.307, 3.309, 3.312, 
3.807 (2008).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.22, 
20.1106 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served honorably in the US Army for over fifteen 
years including a tour-of-duty in the Republic of Vietnam.  
He left the service in 1968.  Approximately three years 
later, he received VA compensation benefits for bilateral 
hearing loss.  Between 1968 and 1998, the veteran applied for 
other VA compensation benefits, including benefits for 
hypertension and congestive heart failure with shortness of 
breath.  Service connection was not granted for any other 
condition besides bilateral hearing loss.  

In August 1998, the veteran experienced sudden 
cardiopulmonary arrest and passed away.  Following his death, 
the appellant, the veteran's widow, applied for VA benefits.  
She has, in essence, claimed that the veteran's heart 
disability should have been service-connected.  She maintains 
that this condition was caused by or the result of his 
military service to include being the result of tobacco use, 
chemical dioxin and ionizing radiation exposure, the service-
connected hearing loss, or as being a POW.  She has also 
submitted a claim pursuant to 38 U.S.C.A. § 1318.  As her 
request for benefits has been denied, she has appealed to the 
Board for relief.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of numerous letters 
sent to the appellant from the agency of original 
jurisdiction (AOJ) and from the AMC over the course of this 
appeal.  The most recent VCAA-type letter was sent to the 
appellant in October 2008.  These letters informed the 
appellant of what evidence was required to substantiate the 
claim for service connection for the cause of the veteran's 
death along with her claim involving 38 U.S.C.A. § 1318, and 
her, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions (along with those 
made by her representative) as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  In 
this instance, the VA obtained the veteran's available 
medical treatment records and those other records that the VA 
was made aware thereof.  As such, the VA has fulfilled its 
duty to assist.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant did this on three occasions - she 
provided testimony before an RO hearing officer and then 
proffered testimony before two VLJs.  Transcripts from all 
three hearings are located in the claims folder.  It is noted 
that at her most recent hearing before the undersigned VLJ, 
the appellant described the cardiac symptoms her husband 
experienced for many years.  She then expressed her beliefs 
as to why she thought her husband's heart disease was the 
result of his service in the US Army.  The appellant was 
given notice that the VA would help her obtain evidence but 
that it was up to the appellant to inform the VA of that 
evidence.  During the course of this appeal, the appellant 
has proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express her opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

Given the foregoing, the Board finds that the AMC/RO has 
substantially complied with the Board's development 
instructions in the Board's Remand of August 2008.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The veteran served honorably in the US Army for approximately 
fifteen years.  During that time, he was stationed in the 
Republic of Vietnam.  It is conceded that during his tour-of-
duty, the veteran was more than likely exposed to chemical 
dioxins (Agent Orange).  The veteran completed his assignment 
in Vietnam and ultimately left the service in 1968.  

A review of the veteran's service medical treatment records 
indicates that while in service, he was not treated for any 
type of cardiac disability, disorder, or disease.  The 
service records also do not show that the veteran was a 
prisoner-of-war.  It is further noted that the service 
records do not suggest that the veteran was exposed to 
ionizing radiation.

Within three years of his release from active duty, he was 
awarded service connection for bilateral hearing loss.  The 
record reveals that from 1971 until the veteran's death in 
1998, hearing loss was the only disability for which service 
connection benefits were granted.  Also noted in the record 
is the fact that the veteran sought service connection for 
hypertension and congestive heart failure.  Service 
connection was denied for both disabilities and the veteran 
never sought to reopen his claim with respect to these 
cardiac-type disorders.  

The veteran then passed away on August 30, 1998.  The 
Certificate of Death reported the immediate cause of death as 
sudden cardiopulmonary arrest.  An autopsy was not performed 
and no other reasoning was reported on the death certificate.  
After the veteran passed away, the appellant submitted a 
claim for benefits.  

I.  Cause of Death

The surviving spouse of a veteran who has died of a service- 
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2008).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2008).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2008).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2008).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2008); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. §§ 501(a), 1116(a)(3) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.307(a)(6)(iii) (2008).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, type II diabetes mellitus, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (2008).

As a part of the analyzing whether service connection may be 
granted based on 38 C.F.R. §§ 3.307 and 3.309 (2008), it must 
be shown that the veteran actually served in Vietnam.  The 
veteran's service records indicate that he did serve in 
Vietnam - he received numerous medals for said service.

Second, the veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e) (2008).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  If a disorder 
is not listed in 38 C.F.R. § 3.309(e) (2008), the presumption 
of service connection related to Agent Orange is not 
available.  See McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The veteran's service medical records are negative for any 
findings or treatment for any of the presumptive diseases.  
The veteran's post-service medical records show treatment for 
hypertension, gastroesphogeal reflux disease, angina, 
congestive heart failure, arthritis of the shoulders and 
neck, and chronic headaches.  None of these conditions are 
presumptive diseases.  See 38 C.F.R. § 3.309 (2007).  
Moreover, the medical records are negative for any medical 
opinions that would link the veteran's death with his 
military service or with exposure to chemical dioxins.  And 
those same medical records have not supported the appellant's 
assertions that the veteran's heart disability was caused by 
or the result of his military service.  The Board notes that 
the appellant has not submitted any medical opinions from 
doctors that would corroborate her assertions.  As such, the 
presumption of service connection related to Agent Orange is 
not available.

The appellant has argued that the veteran should have been 
service-connected for heart disease and that such a condition 
was the result of the veteran's purported time as a POW.  
While it is true that service connection for atherosclerotic 
heart disease and its complications, to include a myocardial 
infarction, can be presumptively service-connected if it 
develops to a compensable degree at any time after discharge 
in former POWs, the appellant has not presented any competent 
evidence that the veteran was ever a POW.  That is, none of 
the records indicates, suggests, or implies that the veteran 
was prisoner-of-war.  Hence, the presumptions afforded to a 
POW pursuant to 38 C.F.R. §§ 3.307 and 3.309 (2008) are not 
for application.

Also claimed by the appellant, however obtusely, is that the 
veteran's heart condition was the result of his tobacco use.  
She contends that the veteran did not use tobacco while in 
service but started to smoke cigarettes in service.  She 
avers that such smoking was condoned in service.  As such, 
she believes that service connection should be granted.  

On July 22, 1998, the "Internal Revenue Service 
Restructuring and Reform Act of 1998," Public Law No. 105-
206 created a new statutory provision, 38 U.S.C.A. § 1103, 
which reads in pertinent part:

(a)  Notwithstanding any other provision 
of law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

38 U.S.C.A. § 1103 (West 2002).  This law applies to claims 
filed after June 9, 1998.  38 C.F.R. § 3.300 (1998).

The appellant filed her claim for benefits after the veteran 
passed away in August 1998 - after the effective date of the 
new law.  The Court, in Kane v. Principi, 17 Vet. App. 97 
(2003), noted that 38 U.S.C.A. § 1103(a) states that a 
disability shall not be considered to have resulted from the 
line of duty on the basis that it resulted from the use of 
tobacco products during service.  Therefore, the Board finds 
that appellant's claim for service connection on the basis of 
tobacco use that began in service is precluded by law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Also claimed by the appellant was that the veteran's heart 
condition was caused by or the result of the veteran being 
exposed to ionizing radiation while he was in service.  She 
has not been specific with her assertions and has merely 
implied that during the veteran's fifteen years of service, 
he was somehow and somewhere exposed to ionizing radiation.

Presumptive service connection can be established on the 
basis of exposure to certain toxins, chemicals, or radiation.  
Some specific types of cancer warrant service connection if a 
veteran qualifies as a "radiation-exposed veteran."  38 
U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2008).  
Also "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2008).

Service connection based upon exposure to radiation can be 
awarded on three different legal bases.  The first basis is a 
presumptive basis for diseases specific to radiation exposed 
veterans under 38 C.F.R. § 3.309(d) (2008).  The second basis 
is based on exposure to ionizing radiation with the 
subsequent development of a radiogenic disease under 38 
C.F.R. § 3.311 (2008).  Finally, the veteran is entitled to 
service connection if he can establish that a disability 
warrants service connection as defined by the general laws 
and regulations governing VA compensation entitlement on a 
direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Although the appellant has claimed otherwise, there is 
nothing in the veteran's claims folder and his service 
personnel records that would classify the veteran as a 
"radiation-exposed veteran".  That is, there is nothing in 
the records that would suggest that veteran was exposed to 
radiation while serving in the US Army.  38 U.S.C.A. § 
1112(c) (West 2002); 38 C.F.R. § 3.309(d)(2) (2008).  The 
Board would add that even if it was shown that the veteran 
had been exposed to radiation while in service and could be 
classified as a "radiation-exposed veteran", the veteran's 
heart disease is not a radiogenic disease as contemplated by 
the regulations.  As such, a grant of service connection may 
not be accomplished on this basis.

Finally, the appellant has averred that the veteran's 
bilateral hearing loss led to the veteran's death.  While it 
is true that the veteran was service-connected for many years 
for bilateral hearing loss, there is nothing in the record, 
besides the appellant's assertions, that the veteran's 
cardiac condition was affected by his hearing loss.  To put 
it another way, none of the medical providers who treated the 
veteran insinuated that the veteran's service-connected 
disability affected or caused his nonservice-connected heart 
conditions.  

Nevertheless, in support of her appeal, the appellant has 
written that the veteran's death was somehow related to his 
military service.  She has also inferred that the veteran's 
heart condition began in or was the result of his military 
service.  This evidence is considered lay evidence, and it is 
certainly deemed credible.  38 C.F.R. § 3.159(a)(2) (2008).  
She, however, has not shown, nor claimed, that she is 
qualified, through education, training or experience, to 
offer medical diagnoses, statements, or opinions.  Therefore, 
her opinion, while offered in good faith, cannot be 
considered competent medical evidence and, as such, it is 
insufficient for purposes of establishing nexus, or 
causation.  38 C.F.R. § 3.159(a)(1) (2008); also, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this instance, the appellant is competent to say that that 
her husband suffered from a heart disability.  However, she 
is not competent to say that her husband had an actual 
disability that was related to his service or to a condition 
he suffered therefrom while he was in service or that it was 
related to a service-connected disability.  In other words, 
there is no indication that she possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting her belief that her husband suffered from a heart 
disability because of his military service, or that his heart 
disability (and subsequent death) was caused by exposure to 
tobacco, chemical dioxins, or ionizing radiation while in 
service.  The Board also believes that the appellant is 
sincere in expressing these opinions.  However, the matter at 
hand involves complex medical assessments that require 
medical expertise.  See Jandreau.  The appellant is not 
competent to provide more than simple medical observations.  
She is not competent to provide complex medical opinions 
regarding the nature of the appellant's cardiac disability.  
See Barr.  Thus, the lay assertions are not competent or 
sufficient.

While the record indicates that the veteran was being treated 
for various disabilities and conditions since his release 
from active duty, there is no evidence that any of the 
disabilities were related to his military service.  In other 
words, the records are negative for any findings or medical 
suppositions that would corroborate any of assertions made by 
the appellant.  Thus, despite the appellant's contentions, 
medical evidence showing that the veteran's death was caused 
by or related to his service or to a service-connected 
disability, or due to a disability that should have been 
service-connected, has not been presented.  Therefore, it is 
the conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service did not cause or contribute to the 
veteran's death.  Hence, service connection for the cause of 
the veteran's death is denied.



II.  38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2008).  If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability(ies) rated totally disabling.  38 
U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2008).  The 
service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22 
(2008).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) and certain 
other cases, issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (2008).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service-
connected related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and the 
law then applicable or subsequently made retroactively 
applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
In such cases, the claimant must set forth the alleged basis 
for the veteran's entitlement to a total disability rating 
for the 10 years immediately preceding his death.  Cole v. 
West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (Apr. 
5, 2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening - "hypothetical entitlement" claims.  Id. at 
1379-80.

The appellant was married to the veteran at the time of his 
death.  As noted above, during his lifetime, the veteran had 
not established service connection for any type of cardiac 
disorder, to include hypertension, congestive heart failure 
with shortness of breath, or any other type of heart 
condition.  Although he was service-connected for bilateral 
hearing loss, the disability rating assigned to this 
condition was 40 percent.  He was not in receipt of a total 
disability evaluation based on individual unemployability 
(TDIU).  Hence, a 100 percent disability evaluation was not 
in effect for ten years prior to the veteran's death as 
required by 38 C.F.R. § 3.22 (2007).  The appellant's claim 
must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 
92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The record does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any final rating.  As the appellant has not raised 
this issue, the Board concludes that no further action or 
consideration is warranted as to this particular portion of 
the 38 U.S.C.A. § 1318 (West 2002) analysis.

The Board acknowledges that the appellant generally argues 
that the veteran's multiple heart disorders and disabilities 
were caused by his military service and that these conditions 
caused the veteran's death.  To the extent the appellant 
might argue that this disorder rendered him totally disabled 
for at least 10 years before his death if a claim had been 
filed earlier, such an allegation is tantamount to a 
"hypothetical claim" for entitlement, which is excluded 
from consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, 
the appellant's appeal is denied.

The Board notes that the RO received the appellant's claim 
for DIC in 1998.  Some of the evolution of analysis for 38 
U.S.C.A. § 1318 claims occurred after receipt of her claim.  
However, as discussed above, the Federal Circuit found that 
VA's actions in amending the regulations in question was 
interpretative, rather than substantive, in nature.  That is, 
the amendments clarified VA's earlier interpretation of the 
statute, which was to bar "hypothetical entitlement" 
claims.  NOVA I, 260 F.3d at 1376-77.  In addition, the 
Federal Circuit found that VA was not bound by the prior 
Court decisions, such as Green and Cole, that construed 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a way antithetical to 
the agency's interpretation and was free to challenge them, 
to include through the route of rulemaking.  Id. at 1374.  
Thus, to the extent there has been any change in the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights, but rather 
clarified those rights.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 (West 2002) is not warranted, and there is no doubt to 
be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death, alternatively attributed to chemical 
dioxins, tobacco, ionizing radiation, hearing loss, and as a 
prisoner-of-war, is denied.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


